Citation Nr: 1744742	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO. 11-11 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served in the Navy on active duty from June 1980 to August 1985. In addition, he served in the Army National Guard from July 1991 to August 2002 and in the Army Reserve from August 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Board remanded the matter for further development of the evidence. That has been accomplished to the extent possible, and the case has been returned for further appellate consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Competent and credible of evidence of record establishes that the osteoarthritis (OA) of both of the Veteran's knees was not present in his active duty or for years thereafter, and is not etiologically related to such service.


CONCLUSION OF LAW

The criteria for a grant of service connection for the Veteran's bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In October 2008, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and available post-service treatment records have been secured to the extent possible. Pursuant to the January 2016 Board remand, the RO attempted to obtain records from the Army National Guard. See May 2016 Military LES Request. In a January 2017 letter, the Army National Guard reported that it did not find any records pertaining to the Veteran. Therefore, those records are unavailable, and a remand to obtain the records would be futile. In addition, the RO requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that it could obtain treatment records, specifically from a private hospital, C.H. See June 2016 correspondence. The Veteran returned the form to the RO without any provider information. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In addition, the Veteran was afforded a VA medical examination in April 2017. The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining treatment records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate. ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes. 38 C.F.R. § 3.6 (c)(1).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to service connection for his bilateral knee disability. Specifically, he contends that his disability is due to injuring his knees while serving on the USS Coral Sea as well as to an assault while serving in the Army National Guard. See January 2010 Statement in Support of Case; April 2012 Statement in Support of Case; April 2012 VA Form 21-4142.

According to STRs, the Veteran underwent an enlistment examination in September 1979. See September 1979 Report of Medical Examination. The examination report did not reflect complaints or diagnoses of a knee condition. Similarly, a May 1982 service examination did not reflect symptoms of a knee condition. See May 1982 Report of Medical Examination. According to an April 1985 progress note, the Veteran reported itching behind his left knee. The physician noted a scratched area behind the left knee. In June 1985, the Veteran underwent a separation examination. See June 1985 Report of Medical Examination. No complaints or reports of a knee condition were noted.

In July 1997, during the Veteran's period of reserve service with the Army National Guard, the Veteran was assaulted by unknown assailants. See July 1997 crime report from Wilmington Police Department. According to the police report regarding the incident, the Veteran sustained lacerations on both knees. See also January 2010 Statement in Support of Case; April 2012 Statement in Support of Case; April 2012 VA Form 21-4142.

The Veteran presented to the VA primary care clinic in July 2004 with complaints of bilateral knee pain. See July 2004 VA primary care note. According to the corresponding progress note, the Veteran described the pain as excruciating and stated that it began over a year prior. Imaging studies of his knees were ordered. A subsequent primary care note indicated an assessment of OA of the knees. See September 2004 VA primary care note.

According to an October 2007 primary care note, documented X-rays showed degenerative joint disease of the bilateral knees. See October 2007 VA primary care resident note. Imaging studies performed in July 2008 revealed minimum degenerative changes with quadriceps tendon osteophyte formation on the left knee. See July 2008 VA physical therapy outpatient initial evaluation note.

In February 2010, the Veteran reported to his primary care physician that he has had bilateral knee pain since he was a photographer in the military. See February 2010 VA primary care attending note. He also reported that he banged his knees repeatedly while in service. Id.  Subsequently, in May 2014, the Veteran again presented to his primary care physician. See May 2014 VA primary care attending note. He reported that his knees are still an issue on occasion.  

Most recently, in April 2017, the Veteran submitted to a VA examination to determine the nature and etiology of his bilateral knee condition. See April 2017 Compensation and Pension Examination Note. According to the examiner, the Veteran reported that his knees began hurting in 2007. The Veteran also stated that he was a photographer in the navy from 1982-85 and bumped his knees a lot when he was running through ship. In addition, he stated that in 1998 he fell once while in the Army and thinks he injured his knees. He further stated that he was assaulted while in the Army and may have injured his knees. A physical examination revealed an abnormal range of motion of both knees. Imaging studies conducted as part of the examination did not reveal significant interval changes since the July 2008 imaging study. However, examiner maintained the Veteran's diagnosis of degenerative arthritis. The examiner concluded that it was less likely than not that the Veteran's bilateral knee disability was incurred in or caused by his service. According to the examiner, STRs were negative for complaint, treatment, or diagnosis of a bilateral knee injury. Moreover, the examiner noted that the soft tissue injury of the Veteran's knees has healed well without residuals since the July 1997 assault. In this regard, the examiner noted the lack of knee scarring or anterior knee tenderness. The examiner also stated that such an injury would not be expected to cause the chronic posterior knee muscle ache pain that characterizes the Veteran's chronic bilateral knee pain. 

At the outset, the Board notes that while the Veteran was first given an assessment of OA of the bilateral knees in September 2004, the presumptions of service connection for chronic diseases do not apply for periods of ACDUTRA or INACDUTRA. Biggins, 1 Vet. App. at 477-78. There is also no evidence of record of a bilateral knee disability in the year following his August 1985 discharge from active service. As such, the presumption of service connection for chronic diseases, including arthritis, does not apply here. 38 C.F.R. §§ 3.307, 3.309.

Upon a complete review of the record, the Board finds that the competent and credible evidence of record establishes that the Veteran's bilateral knee disability is not related to his service. The only competent opinion in regard to the etiology of the Veteran's knee arthritis - the April 2017 VA examination - concluded that the disability was less likely than not related to service. The examiner based his opinion on a review of STRs, which did not reflect any complains or diagnoses of a knee condition apart from a report of itching behind the left knee in April 1985. With respect to the July 1997 assault, the incident occurred when the Veteran was serving in the Army National Guard, and there is no indication that he was ACDUTRA at that time. Nonetheless, even if the incident occurred while the Veteran served on ACDUTRA status, the April 2017 VA examination determined that the injuries he sustained in the assault would not be expected to have caused his current knee condition. The examiner provided a detailed rationale for his conclusion, including the fact that the knees healed well without residuals. There is no evidence to doubt the examiner's credibility.

The Board acknowledges the Veteran's statements of record, including his reported injuries to his knees while serving on the USS Coral Sea. The Board finds the Veteran competent to testify to having hurt his knees during his service. See Layno, 6 Vet. App. at 470. Moreover, the record confirms that the Veteran served on the USS Coral Sea. Accordingly, the Board finds the Veteran's statements credible. However, as a lay person, he is not competent to testify to the etiology of his bilateral knee disability. See Jandreau, 492 F.3d 1372. Therefore, with no competent evidence of a nexus in the record, the Board finds that service connection for the Veteran's bilateral knee disability is unwarranted. 38 C.F.R. § 3.303.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


